FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GUMESINDO ARANZAZU-GARCIA,                        No. 08-72718
a.k.a. Gumecindo Aranzuza, a.k.a.
Gumesindo Garcia, a.k.a. Gumesindo                Agency No. A017-264-686
Garcia Aranzuza,

               Petitioner,                        MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gumesindo Aranzazu-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law, Abebe v. Gonzales, 432 F.3d

1037, 1040 (9th Cir. 2005) (en banc), and we deny the petition for review.

      The IJ properly determined that Aranzazu-Garcia’s conviction for violating

Cal. Penal Code § 243.4(a), for which he was sentenced to at least one year

imprisonment, constituted an aggravated felony under 8 U.S.C. § 1101(a)(43)(F).

See Lisbey v. Gonzales, 420 F.3d 930, 933-34 (9th Cir. 2005). Aranzazu-Garcia is

therefore removable as an aggravated felon, see 8 U.S.C. § 1227(a)(2)(A)(iii), and

statutorily ineligible for cancellation of removal, see 8 U.S.C. § 1229b(a)(3).

      In light of our disposition, we need not reach Aranzazu-Garcia’s remaining

contention.

      PETITION FOR REVIEW DENIED.




                                          2                                       08-72718